Richardson, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of so-called “miniature hunting knives” similar in all material respects to those the subject of M. Pressner & Co. v. United States (56 Cust. Ct. 489, C.D. 2686), and that the items of merchandise marked “B” covered by the foregoing protests consist of miniature pocketknives similar in all material respects to those the subject of Paul E. Sernau, Inc. v. United States (46 Cust. Ct. 514, Abstract 65737), the claim of the plaintiffs was sustained.